DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1 and 3-12 are pending and are examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US Pub 2013/0243669), in view of Wan (US Pub 2016/0051235).

	Regarding Claim 1, Baron teaches a device (Fig. 11, [0097] sample container, 110) for the preparation of a sample to be analyzed, comprising a first container (first container, 112) which has a first container opening and a liquid outlet, and which forms a first receiving chamber (Fig. 13, where 164 is) for a suspension liquid (lysis liquid, 164) in which the sample is at least partially contained, a second container (second container, 114) which has a second container opening and forms a second receiving chamber (collecting chamber, 116), a sample holder for insertion into the first container opening, wherein the first container (first container, 112) is at least partially receivable or received in the second receiving chamber and a space exists between the first and second containers, and a sample holder (sample carrier, 150 or 156) for insertion into the first container opening (Fig. 11) ([0113] In this way, a collecting chamber 116 was formed, or the volume thereof was enlarged, axially between the container bottom 136 of the first container 112 and the container bottom 142 of the second container 114, such that lysis liquid 164 is capable of passing by centrifugation through the bottom 136 of the first container 112 into the collecting chamber 116.), and whereby the suspension liquid passes from the first receiving chamber into the second receiving chamber (Fig. 14, collecting chamber, 116) through the liquid outlet (collecting chamber, 116) ([0109]-[0115]; Figs 13-15; Examiner notes the limitation “when the first container is moved out of the second receiving chamber” is conditional/contingent language. See MPEP 
Baron is silent to wherein a seal configured to seal the space between the first container and the second container, wherein a negative pressure is created at the liquid outlet when the first container is moved out of the second receiving chamber. 
Wan teaches in the related art of a collector. Fig. 1 [0072] The sealing ring 35 of the sealing portion 32 of the feces sampler 30 is combined with the upper part of the cavity of the collector 20, so the double protection of the through hole 222 and the sealing ring 35 effectively prevents the diluents 23 from leaking from the collector 20. Even the collector 20 is transported for a long distance, the sample in the collector 20 hardly leaks therefrom. 
The examiner notes the limitation (“wherein a negative pressure is created at the liquid outlet when the first container is moved out of the second receiving chamber” is directed to intended use of the device. The movement of the first container is not claimed as no structure related to moving the first container is claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a seal, as taught by Wan,   

	Regarding Claim 3, modified Baron teaches the device according to claim 1 wherein the seal comprises at least one circumferential projection arranged on the first and/or the second container (Baron teaches [0065] Proceeding in an axial direction from the bottom 36, the first container 12 may comprise a circumferential wall 38 which extends around the container axis A.).  

Regarding Claim 4, modified Baron teaches the device according to claim 1 and a filter is arranged at the liquid outlet in order to filter the suspension liquid as it passes through the liquid outlet (Wan teaches in the related art of a collector. Fig. 1 [0066] A membrane 22 is provided in the cavity of the collector 20; the membrane 22 is made of an elastic compressible material, including silica gel and so on. The height of the cavity formed by the membrane 22 and the top of the collector 20 is larger than that of the sealing portion 32 of the feces sampler 30. Thus, the membrane 22 divides the cavity of the collector 20 into an upper observing cavity 24 and a lower detecting cavity 25; the length of the sampling rod 33 is larger than the height of the observing cavity 24.)

	Regarding Claim 5, modified Baron teaches the device according to claim 4, wherein the first container has a side wall and a bottom portion, wherein the bottom portion with the filter arranged therein is formed by a separate element which sealingly 

	Regarding Claim 6, modified Baron teaches the device according to claim 1, wherein the sample holder has one or more recesses in which a defined quantity of the sample is receivable (Baron teaches [0074] The lid 18 with the sampling tool 50, as shown in FIG. 2, may be used for taking a sample by the corresponding handle portion 54 being held in the hand.).  

	Regarding Claim 7, modified Baron teaches the device according to claim 1, wherein a stripping device for the sample holder is provided on the first container (Baron teaches [0033] The sample carrier may here be detached from the stick without reopening the sample carrier in that the lid has a stripping geometry which, when the sampling tool is provided on the lid, permits relative motion of the stick relative to the stripping geometry. [0070] The sample carrier 56 is preferably provided detachably on the stick 52 and may be stripped off the stick 52 at a stripping geometry 58, for instance at an end face of the sleeve 48 of the lid 18, in such a manner that the sample carrier 56 remains in the first container 12. Examiner notes the limitation “when the sampling tool is provided on the lid, permits relative motion of the stick relative to the stripping geometry” is conditional/contingent language. See MPEP 2111.04 II. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The 

	Regarding Claim 8, modified Baron teaches the device according to claim 1, wherein a closure is provided in order to close the first container opening in a liquid-tight manner, wherein it is possible for the closure to be brought into a partially open position in which the first receiving chamber is connected to the surroundings with the closure fitted in place (Baron teaches [0064] The first container 12 may comprise at its longitudinal end 32 located at the bottom end a bottom 36 which closes the container 12 axially, which bottom may be constructed with permeability in order to permit liquids to pass through the bottom 36 in predetermined operating states.).  

	Regarding Claim 9, modified Baron teaches the device according to claim 1, wherein a connecting means is provided for fixing the first container to the second container when it is arranged in the second receiving chamber (Baron teaches See Abstract. wherein a fixing means is provided on the first container, which can be brought into fixing engagement with a mating fixing means provided on the second container. Examiner notes the limitation “when it is arranged in the second receiving chamber” is conditional/contingent language. See MPEP 2111.04 II. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation 

Regarding Claim 10, modified Baron teaches a method for preparing a sample to be analyzed, comprising the following steps: providing a device according to claim 1 (modified Baron teaches the device according to claim 1, see teachings above); introducing a liquid into the first receiving chamber; placing the sample in the first receiving chamber; mixing the sample with the liquid to produce a suspension liquid in the first receiving chamber; moving the first container out of the second container ([0112] The first container 112 was to this end moved relative to the second container 114 in the axial direction along the common container axis A until the radial latch projections 166 are latched in what in FIG. 14 is the upper latch lug arrangement 168. [0119] As is furthermore evident, the first container 112 may either be adjusted relative to the second container 114 from the analysis position back into the storage position by overriding the provided latching or be removed from the second container 114 by exerting substantially the same force in the opposite direction.), wherein the suspension liquid passes through the liquid outlet from the first receiving chamber into the second receiving chamber ([0109] FIG. 13 substantially shows the sample container 110 of FIG. 12, but with lysis liquid 164 introduced into the first container 112. Lysis liquid 164 is introduced into the first container 112).

Claim 11, modified Baron teaches the device according to claim 1, wherein the sample is a fecal sample (the sample is capable of being a fecal sample. Baron teaches in [0001] samples comprising biological material. A fecal sample is a type of biological material).

Regarding Claim 12, modified Baron teaches the method according to claim 10, wherein the sample is a fecal sample (the sample is capable of being a fecal sample. Baron teaches in [0001] samples comprising biological material. A fecal sample is a type of biological material).
	
Response to Arguments
Applicant’s arguments, see page 5, filed 12/13/21, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 1 has been withdrawn. 

Applicant's arguments, see pages 5-9, filed 12/13/21 have been fully considered but they are not persuasive. 

	First, Applicant amended claim 1 to incorporate the recitations of claim 2. Applicant argues on page 7 that there is no motivation to combine the seal 35 of Wan with the sample container of Baron. The container of Baron is subjugated to centrifugal forces for purposes of collecting a specimen for testing. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wan teaches [0061] Fig. 1 when the whole sampling rod 33 of the feces sampler 30 enters into the collector 20, the sealing ring 35 of the sealing portion 32 combines with the collector 20, so as to prevent the sample in the collector 20 from leaking from the collector 20, and prevent the feces sampler 30 from pulling away easily from the collector 20. The examiner notes that the function of a seal is to seal off an area from movement and the prior art of Wan teaches a seal that seals off two structures. Applicant may specify where the seal is sealing and where the sealing is not affecting the sealing of the first and second containers such that the first container is movable or slideable. For example, in the instant specification, Applicant discloses in an embodiment Figure 5a shows that the seal 14 comprises circumferential 
projections arranged on the outside of the first container 1. Is this entirely on the longitudinal axis of the first container or is it only arranged on part of the longitudinal axis of the first container?



In response, the examiner agrees that Wan teaches a seal between the collection and the inner wall of the container. However, the claim does not recite any further structure about the seal. The negative pressure that is formed is directed to intended use of the device meaning that the first container and the second container are not necessarily moving unless the device is in use. The movement of the first container may be positively recited by stating in a first position, the first container is received by the second container and describing the seal and in a second position, the first container is movable along a longitudinal axis within the second receiving chamber and describing the seal when there is movement. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798